DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claims 36 and 37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the continuously peeling off along the length direction is a new feature that is distinct from the random peel off presented in the original claims; the peeling off along the length direction is related to the original feature as patentably distinct species because random peeling off and orderly peeling off in one direction are mutually exclusive..
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 36 and 37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21 and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The claims are amended to add a feature of at least one of the oxidized multi-walled carbon nanotubes being “without impurities”.  This feature is not found in the originally filed specification. The only component of the carbon nanotubes that is without impurities is the pre-oxidized multi-walled carbon nanotube.  The original specification does not provide any support for the oxidized carbon nanotubes being free of impurities.  Therefore, the newly added claim feature is new matter and must be canceled.

Claim Rejections - 35 USC § 102
Claims 17, 19-21 and 23-28 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by NIU et al (US 2014/0162040).
	Claim 17: Niu teaches method of oxidizing carbon nanotube, in particular, multi- walled carbon nanotubes (“MWCNT”) by heating the MWCNT in a quart tube at 800°C (Niu, example 1, para. 0142 and Figure 1 which shows a tube furnace). Niu states that the oxidized MWCNT including carbon and oxygen-containing moieties including carboxyl, phenolic, esters and derivatives thereof (Niu, para. 0047 & 0086); carboxyl group, phenolic group and esters comprise C-O single bonds. With regards to the purity of the MWCNT, Niu indicates preference to utilizing the MWCNT made by Tennent (US Patent No. 5,171,560) (Niu, para. 0059), and Tennent teaches method of removing impurities from MWCNT (Tennent, col. 4, second paragraph). Therefore, the MWCNTs of Niu are without impurities.  With regards to the feature of oxidized MWCNTs being “without impurities”, because Niu method of oxidizing comprises heating furnace filled with pure carbon dioxide gas (Niu, Example 1) which is exactly the same method described in “Embodiment 1” (para. 0038) of the instant specification, it is necessarily inherent that the oxidized MWCNTs of Niu are “without impurities”.
Claim 19: Niu describes heating the oxidizing gas (CO2) in a “quart tube” (Niu, para. 0142) and Figure 1 shows a tube furnace.  
	Claim 20: The oxidizing gas consists only CO2 (Niu, para. 0142).  
	Claims 21 and 23-25: Niu does not report the details of the peeling off; however, Niu reports the oxidized nanotubes experienced “weight loss” from 1 up to 60 wt% in comparison to the unoxidized nanotubes (Niu, para. 0087) which indicates peeling off of the walls/layers from the nanotubes. Thus, it is expected that the MWCNTs would continuously peel off in a sheet form having the thickness within the claimed range because the oxidizing method of Niu is identical to the claimed method using the same oxidizing gas, i.e. carbon dioxide, in the same equipment, i.e. tube furnace, under the same heating temperature, i.e. 800oC as discussed in claims 17, 19 and 20 above.
	Claim 26: Niu teaches MWCNTs having “tubular structure resembling Bucky tubes (Niu, para. 0088) which typically comprises tubes that are parallel to each other and extend a long the same direction.
Claim 27: See rejection to claims 21 and 23-25 above.
Claim 28: Niu describes the condition where the surface carbon layers are “partially stripped” (Niu, para. 0088).

Claim Rejections - 35 USC § 103
Claims 18 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Niu.  
	Claim 18: Niu teaches the method of the claimed invention as discussed above. Niu suggests that when the oxidizing gas is carbon dioxide, the heating temperature is from 400 to 900°C (Niu, para. 0082) which overlaps the claimed range of 800 to 950°C. Therefore, it would have been obvious to oxidizing the MWCNT at any temperature within this range including 900°C.  
	Claim 29: Niu teaches MWCNTs including commercially MWCNT and those that  are taught by Tennent as equivalent as discussed above. Therefore, it would have been obvious as a matter of choice to select a MWCNT with three layers absence of showing criticality of a 3-layered MWCNT.  
	Claim 30: Niu indicates preference to utilizing the MWCNT having diameter of less than 1 micron and dimensions as taught by Tennent (US Patent No. 5,171,560) (Niu, 0046 and 0059). Tennent teaches MWCNT having diameter between 3.5 to 70 nm and length greater than 1000 times the diameter (Tennent, col. 3, lines 34-43). Thus the length of the MWCNT includes length greater than 70 m to less than 1000 m, which would overlap the claimed range of greater than 300 m.  
	Claim 31: Niu teaches method of oxidizing carbon nanotube, in particular, multi- walled carbon nanotubes (“MWCNT”) by heating the MWCNT in a quart tube at 800°C (Niu, example 1, para. 0142 and Figure 1 which shows a tube furnace). With regards to the length of the MWCNT, Niu indicates preference to utilizing the MWCNT having diameter of less than 1 micron and dimensions as taught by Tennent (US Patent No. 5,171,560) (Niu, 0046 and 0059). Tennent teaches MWCNT having diameter between 3.5 to 70 nm and length greater than 1000 times the diameter (Tennent, col. 3, lines 34- 43). Thus the length of the MWCNT includes length greater than 70 m to less than 1000 m, which would overlap the claimed range of greater than 300 m, as equivalent. Therefore, it would have been obvious as a matter of choice to select MWCNT including those with a length greater than 300 m. With regards to the continuous peeling off feature, Niu does not report the details of the peeling off; however, Niu reports that the oxidized nanotubes experienced “weight loss” from 1 up to 60wt% in comparison to the unoxidized nanotubes (Niu, para. 0087) which indicates peeling off of the walls/layers from the nanotubes. Thus, it is expected that the MWCNTs would continuously peel off as Claimed because the oxidizing method of Niu is identical to the claimed method using the same oxidizing gas, i.e. carbon dioxide, in the same equipment, i.e. tube furnace, under the same heating temperature, i.e. 800oC as discussed in claims 17, 19 and 20 above. The peeling off is particle as described by Niu at paragraph 0088; therefore, a pattern is necessarily formed on the outer layer once the peeling off has ceased.  
	Claim 32: With regards to the purity of the MWCNT, Niu indicates preference to utilizing the MWCNT made by Tennent (US Patent No. 5,171,560) (Niu, para. 0059), and Tennent teaches method of removing impurities from MWCNT (Tennent, col. 4, second paragraph). Therefore, the MWCNTs of Niu are free from impurities.
	Claim 33: Niu states that the oxidized MWCNT including carbon and oxygen- containing moieties including carboxyl, phenolic, esters and derivatives thereof (Niu, para. 0047 & 0086); carboxyl group, phenolic group and esters comprise C-O single bonds.
Claim 34: See rejections to claims 21-25 and 31 above.
	Claim 35: Niu teaches MWCNTs including commercially MWCNT and those that are taught by Tennent as equivalent (Niu, 0059 and 0088). Therefore, it would have been obvious as a matter of choice to select a MWCNT with three layers absence of showing criticality of a 3-layered MWCNT.

Response to Arguments
Applicant argues that the oxidized MWCNT of Niu including impurities because the structures include supported catalyst citing the abstract and claim 61.  However, Niu also describes other MWCNTs that are free of catalyst support such as those made by Tennent (US Patent No. 5,171,560) (See Niu, para. 0059), and Tennent teaches method of removing impurities from MWCNT (Tennent, col. 4, second paragraph). Therefore, because the MWCNTs are free of impurities and are oxidized with just pure CO2 gas, the oxidized MWCNTs are necessarily free of impurities.
With regards to Applicant’s argument that Niu fails to teach oxidized carbon nanotube having a plurality of C-O single bonds, as stated in the rejection, Niu states that the oxidized MWCNT including carbon and oxygen-containing moieties including carboxyl, phenolic, esters and derivatives thereof (Niu, para. 0047 & 0086); carboxyl group, phenolic group and esters comprise C-O single bonds. 
With regards to Applicant’s argument that Niu fails to teach one patterned oxidized MWCNT wherein the plurality of areas are spaced from each other.  Niu discloses that  “the carbon atoms at the end of a nanotube are either edge carbons or carbons associated with high-energy bonds, like members of a five-carbon ring or atoms attached to a catalyst particles. All of these carbons are much more susceptible to chemical attack. Thus, upon treatment with the oxidizing agents of the invention the nanotubes may become shortened and surface carbon layers may be partially stripped (Niu, para. 0088).  Such partial stripping necessarily has the effect of forming plurality areas that are spaced from each other.

Conclusion
THIS ACTION IS MADE FINAL because (1) Applicant’s arguments are not found persuasive for the reasons discussed above and (2) Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 29, 2022